Citation Nr: 0512598	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to an increased rating for service-connected 
fracture of left tibia with 1.5 centimeter shortening of left 
leg, injury to muscle group XI, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to July 
1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2003, a 
statement of the case was issued in May 2003, and a 
substantive appeal was received in May 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  The veteran requested a Board 
hearing and one was scheduled in April 2005, however, the 
veteran failed to appear.  

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


REMAND

The veteran served in Vietnam and his claim of service 
connection for diabetes mellitus must be considered in light 
of the provisions of 38 C.F.R. §§ 3.307, 3.309(e) which allow 
for presumptive service connection for Diabetes Mellitus type 
II.  It appears clear from the record that the veteran does 
suffer from diabetes.  However, whether the veteran's 
diabetes is type II or not is a medical question which should 
be addressed by medical personnel.  The RO duly recognized 
this by requesting a review of the medical record in November 
2002 for the specific purpose of having obtaining a medical 
opinion as to the type of diabetes which the veteran has.  
The RO requested a review of the record and directed that the 
veteran not be called in for examination unless medically 
necessary.  A computer printout dated in December 2002 simply 
says that the veteran failed to report for the examination.  
It does not appear that any medical opinion was obtained.  
Further action in this regard is necessary to allow for 
informed appellate review. 

Additionally, in reviewing the May 2002 VA joints 
examination, the Board finds this examination is inadequate 
for rating purposes.  When evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The need for the examiner 
to comment on the veteran's pain is also supported by the 
complaints of leg pain found in the veteran's VA treatment 
records from January 2002 through October 2003.  However, the 
VA examiner failed to comment if there would be any 
additional loss of function when the veteran was experiencing 
pain.  Without such medical data, the Board is unable to 
properly apply the diagnostic criteria applicable to the 
veteran's disability.  The examination report is otherwise 
lacking any clinical findings to allow for application of VA 
rating criteria.
    
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The claims file should be forwarded 
to an appropriate VA medical examiner for 
review.  After reviewing the claims file, 
the examiner should offer clear responses 
to the following:

     a)  Does the veteran suffer from 
Diabetes Mellitus type II?

     b)  If so, is it more likely than 
not (a 51% or higher degree of 
probability) that it is due to a post-
service intercurrent cause as opposed to 
exposure to herbicides in Vietnam?

If the above questions cannot be answered 
without further examination of the 
veteran, then such an examination should 
be scheduled.  

2.  The veteran should be scheduled for 
an appropriate examination to ascertain 
the severity of his service-connected 
fracture of left tibia with 1.5 
centimeter shortening of left leg, injury 
to muscle group XI.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should clearly 
report limitation of motion in degrees.  
The examiner should also report (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also comment on whether 
there is any additional functional loss 
due to weakness, fatigue and/or 
incoordination, including during flare-
ups.  The examiner should specifically 
state whether there is any ankylosis, 
knee instability, malunion, or nonunion 
of the leg.  The examiner should also 
comment on whether the disability is 
moderate or marked. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




